              Case 2:20-cv-03878-WB Document 34 Filed 03/19/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ZENITH INSURANCE COMPANY,                                    CIVIL ACTION
               Plaintiff,

                  v.

 MARTIN P. NEWELL, JR. AND M.P.N.,                            NO. 20-3878
 INC.,
                Defendants.


                                            ORDER

         AND NOW, this 19th day of March, 2021, upon consideration of Defendants Martin P.

Newell, Jr., and M.P.N., Inc.’s (“Defendants”) Motion for Partial Summary Judgment and

briefing in support thereof (ECF Nos. 23 & 29); Plaintiff Zenith Insurance Company’s (“Zenith”)

response thereto (ECF No. 27); Zenith’s Motion for Judgment on the Pleadings and briefing in

support thereof (ECF Nos. 24 & 28); and Defendants’ response thereto (ECF No. 26), IT IS

HEREBY ORDERED that in accord with the Court’s opinion filed in conjunction with this

Order, each Motion is GRANTED IN PART and DENIED IN PART:

         IT IS FURTHER ORDERED that:

         1.      Zenith has a duty to defend M.P.N., Inc. in connection with the underlying action

Mercer v. Newell, et al., June Term 2019, No. 7041, filed in the Philadelphia Court of Common

Pleas.

         2.      Zenith has no duty to defend or indemnify Martin P. Newell, Jr. in connection

with the underlying action.

                                                      BY THE COURT:

                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
